J-A21023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GIORGI JIGAURI                             :
                                               :
                       Appellant               :   No. 119 EDA 2022

      Appeal from the Judgment of Sentence Entered December 10, 2021
             In the Court of Common Pleas of Philadelphia County
                 Criminal Division at CP-51-CR-0002433-2020


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 17, 2022

Giorgi Jigauri (Appellant) appeals from the judgment of sentence imposed

after the trial court convicted him of voluntary manslaughter and possessing

an instrument of crime (PIC).1 Upon review, we affirm.

        The trial court described the facts presented at trial as follows:

        On March 14, 2020, at approximately 2:45 a.m., in the parking
        lot of the Philmont Shopping Center … where Golden Gates
        Restaurant (“Golden Gates”) [is] located, [Appellant] killed the
        decedent [the decedent], Alexander Villaran, by stabbing him
        once in the back with an eight-inch flip blade pocketknife. The
        knife punctured the decedent’s lungs, which caused the decedent
        to collapse and die a short time afterward.

        Prior to the incident, the decedent was with his girlfriend, Julia
        Karatsoupa (“Karatsoupa”), and their friends, Mikal Smaugh
        (“Smaugh”), Kayla Laboy (“Laboy”), and Khalil Popal (“Popal”) at
        the Aladdin Hookah Lounge (“Aladdin”)[.] … [Appellant] was also
        at Aladdin at that time with Katherine Skylar (“Skylar”), Anna
____________________________________________


1   18 Pa.C.S.A. §§ 2503(a)(1) and 907(a).
J-A21023-22


     Kovalev (“Kovalev”), and Artur Shnauderman (“Shnauderman”).
     At about 2:00 a.m., everyone began to leave Aladdin and decided
     to go to Golden Gates’ parking lot. Skylar drove Kovalev,
     Karatsoupa, and [Appellant], while the decedent drove Smaugh.
     Ryan Balceniuk (“Balceniuk”), a friend of Shnauderman, Skylar,
     Kovalev, and [Appellant], was not at Aladdin, but was dropped off
     at Golden Gates to meet up with Shnauderman.

     Several months prior, [Appellant] had been in a sexual
     relationship with Karatsoupa, but they were no longer seeing each
     other at the time. When [Appellant] and Karatsoupa arrived at
     Golden Gates, they had an argument which ended with both
     [Appellant] and Karatsoupa exiting Skylar’s vehicle[.] …
     Karatsoupa then approached the decedent and told him
     [Appellant] was being “smart” and disrespectful to her. …

     The decedent then confronted [Appellant] and they began
     arguing. Their argument escalated to a [physical] fight after
     [Appellant] pushed the decedent.        As [Appellant] and the
     decedent were fighting on[e] another, Smaugh became involved
     and began hitting [Appellant] as well. It was at this point that
     [Appellant’s] friends noticed that [Appellant] was on the ground
     being hit by the decedent and Smaugh. Balceniuk, Shnauderman,
     and two other men ran over to get involved and the fight became
     a five on two.

     After seeing [Appellant’s] friends run over, Laboy and Karatsoupa
     also became involved in the fight. Karatsoupa attempted to put
     herself between the decedent and the others, but returned to the
     car after being hit and pushed. While the decedent was on the
     ground, Laboy laid on top of him to protect him, but [Appellant’s]
     friends continued to hit them for a moment before they stopped,
     and she was able to get up with the decedent. Immediately
     thereafter, everyone was separated and began walking back
     toward their cars.

     As [Appellant] and the decedent returned to their cars, [Appellant]
     and the decedent began arguing again. As they were arguing,
     they began to approach one another again. As the decedent
     approached [Appellant], the decedent had his hand under his shirt
     and said something along the lines of “you’re about to get fucked
     up” or “you’re about to get killed.” [Appellant] then pulled a knife
     out of his pocket, rushed in on the decedent as the decedent


                                    -2-
J-A21023-22


        grabbed him, and thrust the knife from right to left toward the
        decedent stabbing him once.

Trial Court Opinion, 2/28/22, at 2-4 (record citations omitted).

        On March 22, 2020, the Commonwealth charged Appellant with third-

degree murder2 and PIC. A non-jury trial took place on October 4 - 5, 2021,

after which the trial court convicted Appellant of voluntary manslaughter and

PIC.     On December 10, 2021, following completion of a presentence

investigation report, the trial court sentenced Appellant to an aggregate 3½

to 8 years in prison. Appellant filed a timely post-sentence motion challenging

the weight of the evidence and the discretionary aspects of his sentence.

Appellant’s Post-Sentence Motion, 12/16/21, at 2-5. The trial court denied

the motion on December 22, 2021. This timely appeal followed.3

        Appellant presents two issues for our review:

        1.     Should Appellant’s judgment of sentence be vacated
        because the Commonwealth did not present sufficient evidence to
        prove beyond a reasonable doubt that Appellant did not act in
        justifiable self-defense when, inter alia, decedent initiated and
        reinitiated the fight and Appellant stated he did not want a fight,
        decedent went back to a car and retrieved what looked like a
        concealed weapon, Appellant had nowhere to safely retreat from
        decedent’s aggression, Appellant had a good reputation for
        relevant good character, and Appellant stabbed decedent once
        and did not engage in conduct that would foreseeably result in
        death and Appellant reasonably sought to protect himself from
        decedent and those acting in concert with decedent?


____________________________________________


2   18 Pa.C.S.A. § 2502(c).

3   Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                           -3-
J-A21023-22


      2.      Did the trial court abuse its discretion by denying Appellant’s
      post-sentence motion because Appellant’s conviction is against
      the weight of the evidence as to all charges and a new trial should
      be ordered because, inter alia, someone other than Appellant
      initially rushed decedent, decedent initiated and reinitiated the
      fight and Appellant stated he did not want a fight, decedent went
      back to a car and retrieved what looked like a concealed weapon,
      Appellant had nowhere to safely retreat from decedent’s
      aggression, and Appellant had a good reputation for relevant good
      character?

Appellant’s Brief at 4 (reordered for disposition).

      Appellant challenges the sufficiency of the evidence. When reviewing a

sufficiency challenge, we determine “whether the evidence at trial, and all

reasonable inferences derived therefrom, when viewed in the light most

favorable to the Commonwealth as verdict winner, are sufficient to establish

all elements of the offense beyond a reasonable doubt.” Commonwealth v.

May, 887 A.2d 750, 753 (Pa. 2005) (citation omitted). “Further, a conviction

may be sustained wholly on circumstantial evidence, and the trier of fact—

while passing on the credibility of the witnesses and the weight of the

evidence—is    free   to   believe   all,   part,   or   none   of   the   evidence.”

Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (citation

omitted). “In conducting this review, the appellate court may not weigh the

evidence and substitute its judgment for the fact-finder.” Id.

      Appellant maintains he was wrongly convicted of manslaughter because

he acted in self-defense. He contends the Commonwealth “did not present

sufficient evidence to prove beyond a reasonable doubt that Appellant did not

act in justifiable self-defense[.]” Appellant’s Brief at 7. Appellant asserts: (a)

                                        -4-
J-A21023-22


the decedent “initiated and reinitiated the fight”; (b) Appellant did not want a

fight; (c) the decedent went to his car and retrieved “what looked like a

concealed weapon”; and (d) Appellant had no place to safely retreat. Id. He

argues:

       Appellant did not act in a grossly negligent or reckless manner.
       Instead, Appellant acted reasonably given the repeated
       aggression and concealed weapon that decedent appeared to
       possess.

Id. at 17.4

       The Pennsylvania Crimes Code provides:

       A person who kills an individual without lawful justification
       commits voluntary manslaughter if at the time of the killing he is
       acting under a sudden and intense passion resulting from serious
       provocation by:

              (1) the individual killed[.]

18 Pa.C.S.A. § 2503(a)(1).5

       The Pennsylvania Supreme Court has explained:

       [A] claim of self-defense (or justification, to use the term
       employed in the Crimes Code) requires evidence establishing
       three elements: (a) [that the defendant] reasonably believed that
       he was in imminent danger of death or serious bodily injury and
       that it was necessary to use deadly force against the victim to
       prevent such harm; (b) that the defendant was free from fault in
       provoking the difficulty which culminated in the slaying; and (c)
____________________________________________


4Appellant concedes police did not find a weapon on decedent, Appellant’s
Brief at 17, and no witnesses saw decedent with a weapon. See Trial Court
Opinion, 2/28/22, at 7.

5 Appellant cites the definition of involuntary manslaughter. Appellant’s Brief
at 17. Appellant does not challenge the sufficiency of the evidence underlying
his conviction for PIC. See id. at 15-17.

                                           -5-
J-A21023-22


      that the [defendant] did not violate any duty to retreat. Although
      the defendant has no burden to prove self-defense ... before the
      defense is properly in issue, there must be some evidence, from
      whatever source, to justify such a finding. Once the question is
      properly raised, the burden is upon the Commonwealth to prove
      beyond a reasonable doubt that the defendant was not acting in
      self-defense.     The Commonwealth sustains that burden of
      negation if it proves any of the following: [1] that the [defendant]
      was not free from fault in provoking or continuing the difficulty
      which resulted in the [injury]; [2] that the [defendant] did not
      reasonably believe that he was in imminent danger of death or
      great bodily harm, and that it was necessary to kill in order to
      save himself therefrom; or [3] that the [defendant] violated a
      duty to retreat or avoid the danger.

Commonwealth v. Mouzon, 53 A.3d 738, 740-41 (Pa. 2012) (citations

omitted; some brackets in original); see also 18 Pa.C.S.A. § 505 (use of force

in self-protection). “If the Commonwealth establishes any one of these three

[negation] elements beyond a reasonable doubt, then the conviction is

insulated from a defense challenge to the sufficiency of the evidence where

self-protection is at issue.” Commonwealth v. Burns, 765 A.2d 1144, 1149

(Pa. Super. 2000) (citation omitted).

      Appellant’s sufficiency argument is belied by the record. After reviewing

the notes of testimony, we have determined that The Honorable Barbara A.

McDermott, sitting as the trial court, has capably and accurately addressed

Appellant’s argument. See Trial Court Opinion, 2/28/22, at 7-9; see also id.

at 7 (“[Appellant] did act out of an honest, bona fide belief that he was in

imminent danger. However, [Appellant’s] belief was not reasonable based on

the facts surrounding the incident.”).    We therefore adopt the trial court’s

analysis in disposing of Appellant’s sufficiency issue.

                                      -6-
J-A21023-22


      Appellant also claims the verdict was against the weight of the evidence.

See Appellant’s Brief at 9-15. He asserts:

      The trial court abused its discretion in denying Appellant’s post-
      sentence motion as to the weight of the evidence. The evidence
      was contradictory and the convictions shock the conscience
      because Appellant, an individual with good relevant character,
      acted in self-defense. Therefore, a new trial should be ordered.

Id. at 9. Appellant further contends the trial court’s ruling “is due significant

(albeit not absolute) deference as the factfinder[.]” Id. at 15.

      We do not review challenges to the weight of the evidence de novo on

appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009).

Rather, we review the trial court’s exercise of its discretionary judgment

regarding the weight of evidence presented at trial. See id. “[W]e may only

reverse the lower court’s verdict if it is so contrary to the evidence as to shock

one’s sense of justice.” Commonwealth v. Champney, 832 A.2d 403, 408

(Pa. 2003) (citations omitted). A verdict is said to be contrary to the evidence

such that it shocks one’s sense of justice when “the figure of Justice totters

on her pedestal,” or if “the jury’s verdict, at the time of its rendition, causes

the trial judge to lose his breath, temporarily, and causes him to almost fall

from the bench, then it is truly shocking to the judicial conscience.”

Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa. Super. 2004)

(citations omitted).

      In addressing Appellant’s weight claim, the trial court explained:

      [The] verdict is not so contrary to the evidence as to shock one’s
      sense of justice. [Appellant] admitted to stabbing the decedent

                                      -7-
J-A21023-22


      with a knife. [Appellant] answered verbal threats and fists with a
      knife. The stabbing occurred in an open parking lot with plenty of
      room for [Appellant] to safely retreat. Whether a verdict is against
      the weight of the evidence is within the discretion of [the trial
      c]ourt, and [the trial c]ourt found that the evidence was sufficient
      to sustain a conviction for voluntary manslaughter and PIC. [The
      trial c]ourt’s conclusion [that Appellant’s] belief that he was in
      danger of death or serious bodily injury was unreasonable and
      that [Appellant] could have retreated safely is not contrary to the
      evidence presented at trial. Therefore, [Appellant’s] claim that his
      conviction is against the weight of the evidence fails.

Trial Court Opinion, 2/28/22, at 10.

      The trial court’s determination is not shocking and was thoroughly within

the court’s discretion and function as factfinder.    Thus, Appellant’s weight

issue does not merit relief.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                                       -8-